Case 2:19-at-99910 Document 50 *SEALED* (Court only)            Filed 10/09/19 Page 1 of 20




  1
       Susan Martin (Az#014226)
  2    Daniel Bonnett (Az#014127)
       Jennifer Kroll (Az#019859)
  3
       Martin & Bonnett, P.L.L.C.
  4    4647 N. 32nd Street, Suite 185
       Phoenix, AZ 85018
  5    Telephone: (602) 240-6900
  6    Facsimile: (602) 240-2345
       smartin@martinbonnett.com
  7    dbonnett@martinebonnett.com
  8    jkroll@martinbonnett.com
  9    Meenoo Chahbazi (Az# 029568)
       Chahbazi Law Pllc
 10    4742 N. 24th Street, Suite 300
 11    Phoenix, AZ 85016
       Telephone: (602) 282-5868
 12    mc@employeelawoffice.com
 13
 14    Attorneys for Plaintiff and the Putative Class

 15                              UNITED STATES DISTRICT COURT
 16                               FOR THE DISTRICT OF ARIZONA

 17
 18    Ioana Samartinean, individually and on ) Case No: _______________________
       behalf of all others similarly situated,
                                              )
 19                                           ) PLAINTIFF’S CLASS ACTION AND
            Plaintiff,                        ) COLLECTIVE ACTION COMPLAINT
 20
                                              )
 21    V.                                     )
                                              )
 22
       Dog Butlers LLC; Jayce McQuerter; Adam )
 23    Gaston and Tahnya Kathryn Gubler,      )
       husband and wife,                      )
 24                                           )
 25         Defendants.                       )
                                              )
 26
       Plaintiff, on behalf of herself and all other similarly situated employees alleges:
 27
              1.     Plaintiff brings this action to redress Defendants’ violations of the Fair
 28


                                                  Page 1
Case 2:19-at-99910 Document 50 *SEALED* (Court only)             Filed 10/09/19 Page 2 of 20




  1    Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), the Arizona wage and

  2    minimum wage statutes, A.R.S. § 23-350 et seq., and § 23-363 et seq., (collectively,

  3    “AWS”) by knowingly failing to pay its dog walker, pet sitter and pet care worker

  4    employees for all compensable work time, and by denying them the statutorily required
  5    minimum wages and overtime wages for the work they performed.
  6           2.     Plaintiff, Ioana Samartinean, brings her FLSA claims on a collective basis
  7   pursuant to 29 U.S.C. § 216(b) for all individuals who are working or have worked as dog
  8   walkers, pet sitters and pet care workers for Defendants at any point during the maximum
  9   limitations period (the “FLSA Class”).
 10           3.     Plaintiff Samartinean brings her Arizona state law AWS claims as a class
 11   action pursuant to Fed. R. Civ. P. 23 for all Arizona residents who are working or have
 12   worked as dog walkers, pet sitters, and pet care workers for Defendants at any point during
 13   the maximum limitations period (“The Arizona Class”).
 14
                                    JURISDICTION AND VENUE
 15
              4.     This Court has subject matter jurisdiction over this action pursuant to 29
 16
      U.S.C. § 216(b), which provides that claims under the FLSA: “may be maintained against
 17
      any employer… in any Federal or State court of competent jurisdiction” and pursuant to 28
 18
      U.S.C. § 1331.
 19
              5.     This Court has supplemental jurisdiction over Plaintiff’s AWS claims
 20
      pursuant to 28 U.S.C. § 1367 because these claims arise from the same occurrence or
 21
      transactions as Plaintiff’s FLSA claim and are so related to these claims as to form part of
 22
      the same case or controversy.
 23
              6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), because
 24
      Plaintiff Samartinean resides in this District and suffered the losses at issue in this District.
 25
      Upon information, Defendants Adam Gaston and Tahnya Kathryn Gubler reside in
 26
      Maricopa County, Arizona. Upon further information, Defendants Dog Butlers LLC, Jayce
 27
      McQuerter; Adam Gaston, and Tahnya Kathryn Gubler have significant business contacts
 28


                                                   Page 2
Case 2:19-at-99910 Document 50 *SEALED* (Court only)             Filed 10/09/19 Page 3 of 20




  1   in this District. Defendants Dog Butlers LLC, Jayce McQuerter; Adam Gaston are alleged

  2   to have engaged in the wrongful conduct at issue in this District. The actions and omissions

  3   giving rise to Plaintiff’s claims occurred in this District.

  4                                             PARTIES

  5           7.     Plaintiff Ioana Samartinean is a resident of Arizona who resides in Maricopa

  6   County. From October 2018 to November 2018, Plaintiff Samartinean worked as a dog
  7   walker, pet sitter and pet care worker for Defendants in this District. Beginning in October
  8   2018, Defendants paid Plaintiff on a combined “per-visit”/hourly basis that did not include
  9   the payment of wages for all the hours she worked.
 10           8.     Defendants failed to pay Plaintiff Samartinean and their similarly situated
 11   current and former employees for their off-the-clock work time including, but not limited
 12   to, time spent: driving between job sites, searching for and locating lockboxes needed to
 13   gain authorized entry to work locations, accessing Dog Butler’s smartphone application and
 14   entering required data in order to perform certain job functions and duties, providing status
 15   updates relating to customer services, and filling out other reports concerning or relating to
 16
      duties performed.
 17
              9.     In addition to not paying Plaintiff and similarly situated employees for all of
 18
      this work, Defendants have also failed to pay Plaintiff Samartinean and other similarly
 19
      situated employees for their actual hours of work time during overnight stays where they
 20
      are required to remain on duty. As a result of Plaintiff Samartinean’s experiences working
 21
      as a dog walker, pet sitter and pet care worker for Defendants, she is personally familiar
 22
      with, and was affected by, Defendants’ policies and practices described in this Complaint.
 23
              10.    Plaintiff Samartinean has consented in writing to be a part of this action
 24
      pursuant to 29 U.S.C. § 216(b). See Consent Form (Exhibit A).
 25
              11.    Defendant Dog Butlers LLC is a corporation with its headquarters located
 26
 27    in Austin, Texas. Defendant Dog Butlers LLC’s core business involves the provision of

 28    dog walking and pet care services in at least four states, including Arizona. As discussed


                                                   Page 3
Case 2:19-at-99910 Document 50 *SEALED* (Court only)           Filed 10/09/19 Page 4 of 20




  1    more fully below, Defendant Dog Butlers LLC is directly responsible for the operation of

  2    its dog walking and pet care business, and for the policies, practices, and conduct at issue

  3    in this case.

  4           12.      At all relevant times, Defendant, Adam Gaston (“Gaston”), was and is an

  5    Owner and Managing Member of Dog Butlers LLC. Upon information, Defendant Gaston

  6    has a home in Phoenix, Arizona, which Dog Butlers LLC lists as its Phoenix business

  7    location. At all relevant times, Mr. Gaston has exercised and continues to exercise direct

  8    and/or indirect supervisory authority over Plaintiff and similarly situated employees.

  9           13.      Upon information, Mr. Gaston has been directly or indirectly involved in the

 10    daily operations of Dog Butlers LLC that affect the terms and conditions of employment

 11    for Plaintiff Samartinean and similarly situated employees, including, but not limited to,

 12    decisions regarding: hiring and termination; scheduling or assigning hours worked and

 13    work locations; and determining job duties, wages paid, deductions made to wages, and

 14    discipline. Upon further information, during the relevant time period, Mr. Gaston was and

 15    is responsible for establishing the wages of Plaintiff Samartinean and other similarly
       situated employees. At all relevant times, Mr. Gaston was Plaintiff’s “employer” within
 16
       the meaning of the FLSA, 29 U.S.C. § 203(d).
 17
              14.      Upon information, Tahnya Kathryn Gubler is the wife of Adam Gaston and
 18
       is named as a Defendant solely for the purpose of Arizona’s community property laws and
 19
       obtaining jurisdiction over the Gaston/Gubler Marital Community. The acts and omission
 20
       on the part of Defendant Gaston as set forth herein are alleged to have been undertaken in
 21
       furtherance of the Gaston/Gubler Marital Community.
 22
 23           15.      At all relevant times, Defendant, Jayce McQuerter (“McQuerter”), was and

 24    is an Owner and Director of Dog Butlers LLC. Defendant McQuerter signed the offer

 25    letter given to Plaintiff Samartinean at the commencement of her employment and directly

 26    supervised her during her tenure. At all relevant times, Mr. McQuerter has been directly or

 27    indirectly involved in the daily operations of Dog Butlers LLC that affect the terms and
 28    conditions of employment for Plaintiff Samartinean and similarly situated employees,


                                                  Page 4
Case 2:19-at-99910 Document 50 *SEALED* (Court only)          Filed 10/09/19 Page 5 of 20




  1    including, but not limited to, decisions regarding: hiring and termination; scheduling or

  2    assigning hours worked and work locations; and determining job duties, wages paid,

  3    deductions made to wages, and discipline. Upon further information, during the relevant

  4    time period, Mr. McQuerter was and is responsible for establishing the wages of Plaintiff
  5    Samartinean and other similarly situated employees. At all relevant times, Mr. McQuerter
  6    was Plaintiff Samartinean’s “employer” within the meaning of the FLSA, 29 U.S.C. §
  7    203(d).
  8                                   BACKGROUND FACTS
  9          16.     This action arises out of Defendants’ systematic, company-wide wrongful
 10    failure to pay Plaintiff and other similarly situated dog walkers, pet sitters and pet care
 11    workers (collectively referred to hereafter as “Pet Care Providers”) for all of their
 12    compensable work time and applicable minimum wages, in violation of the FLSA and the
 13    AWS. The primary duties of the Pet Care Providers involves providing contracted pet care
 14
       services to Defendants’ customers at and around the customers’ homes and neighborhoods.
 15
             17.    Defendants’ uniform pay plan does not provide Plaintiff and other Pet Care
 16
      Providers with payment for all their compensable hours worked. During the relevant
 17
      statutory period, Defendants have maintained a corporate policy and practice of paying Pet
 18
      Care Providers pursuant to a compensation method which denies them payment for all
 19
      compensable hours worked including, but not limited to, work performed that was not
 20
      accurately tracked or recorded by Defendants, (hereinafter, “off-the-clock” time).
 21
             18.    Defendants pay Pet Care Providers at an agreed hourly rate of pay for time
 22
      spent on certain tasks, but knowingly and intentionally deny Pet Care Providers pay and
 23
      regularly require them to perform certain work off-the-clock.
 24
 25          19.    By way of example, Pet Care Providers are required to use a smartphone

 26   application (“App”) to perform certain job required tasks which is not counted as time

 27   worked and for which they are not compensated. Pet Care Providers are also instructed by

 28   Defendants to travel between job sites, take and upload photographs of the pets and provide


                                                 Page 5
Case 2:19-at-99910 Document 50 *SEALED* (Court only)            Filed 10/09/19 Page 6 of 20




  1   various status reports and updates without compensation or counting these tasks and travel

  2   time as worktime.

  3           20.     Defendants also failed to pay Pet Care Providers for their hours worked

  4   during required overnight stays where they are required to be on duty and available to attend
  5   to any and all needs of the pet(s) for whom they are assigned to provide care despite
  6   requiring Pet Care Providers working overnight to work twelve or more consecutive hours.
  7   Pet Care Providers have been and are unlawfully being deprived of their legally-required
  8   minimum wages for their hours worked during overnight stays.
  9           21.     Upon information and belief, Defendants have not and do not maintain
 10   accurate contemporaneous records of all the hours Plaintiff and its other Pet Care Providers
 11   worktime.
 12           22.     For at least three years prior to filing this action, Defendants have knowingly
 13   failed to pay Pet Care Providers for all of their compensable time worked, and have failed
 14
      to pay the statutorily required minimum wages and overtime wages as required by the FLSA
 15
      and the AWS.
 16
              23.     As a result of the additional work assigned to the Pet Care Providers for
 17
      which they do not receive any extra compensation, Pet Care Providers often perform work
 18
      for the benefit of Defendants and receive less than the required statutory minimum and
 19
      overtime wages for their work.
 20
              24.     Plaintiff terminated employment on or about November 21, 2018.
 21
              25.     The first regular payday after Plaintiff’s termination was December 3, 2018.
 22
      However, Plaintiff did not receive her pay for work performed through the last day of work
 23
      until December 10, 2018 and was paid by wire transfer instead of direct deposit, causing
 24
 25   Plaintiff to incur an additional fee.

 26                       FLSA COLLECTIVE ACTION ALLEGATIONS

 27           26.     Plaintiff repeats and realleges the preceding paragraphs as though fully set

 28   forth herein.


                                                  Page 6
Case 2:19-at-99910 Document 50 *SEALED* (Court only)           Filed 10/09/19 Page 7 of 20




  1          27.      Plaintiff brings her FLSA claims on a collective basis pursuant to 29 U.S.C.

  2   § 216(b) for all similarly situated individuals who are currently working for or have worked

  3   as Pet Care Providers for Defendants at any point during the maximum limitations period

  4   (the “FLSA Class”).
  5          28.      Although Plaintiff and the FLSA Class members may have worked in
  6   different states or under different managers, this action may be properly maintained as a
  7   collective action because, among other things:
  8                a. They worked under the same material terms and conditions of employment;
  9                b. They performed the same job duties and had the same job-related
 10                   responsibilities and assignments;
 11                c. They received common training about their employment and the wage and
 12                   hour policies and practices at issue here, including training documented on
 13                   video regarding use of Defendants’ App;
 14
                   d. They were governed by the same timekeeping policies, practices and systems
 15
                      that were also incorporated into the App that they all used;
 16
                   e. They were governed by the same compensation policies, practices and
 17
                      systems;
 18
                   f. They were governed by the same policies, practices and systems concerning
 19
                      work hours and the performance of their work; and
 20
                   g. They were governed by the same policies, practices and systems concerning
 21
                      overtime hours and wages.
 22
             29.      Plaintiff and the FLSA Class members do not meet any test for exemption
 23
      under the FLSA and, accordingly, are non-exempt employees for purposes of the FLSA.
 24
 25          30.     Plaintiff proposes an FLSA Class defined as follows:
             All current or former dog walkers, pet sitters, and pet care workers or
 26          similarly situated individuals (“Pet Care Providers”) employed by or working
 27          for or at the direction of Defendants at any time from or after October 9, 2016
             and were not paid the required federal minimum wage for all hours worked
 28          or overtime at the required premium rate of pay for all hours worked in excess

                                                  Page 7
Case 2:19-at-99910 Document 50 *SEALED* (Court only)            Filed 10/09/19 Page 8 of 20




  1           of forty (40) in any regular workweek.

  2           31.     Plaintiff preliminarily estimates that the FLSA Class, including both current

  3   and former employees over the relevant period, will include more than 300 members. The

  4   precise number of FLSA Class members will be readily available from Defendants’
  5   personnel, scheduling, time and payroll records, and from input received from the Class
  6   members as part of the notice and “opt-in” process provided by 29 U.S.C. § 216(b).
  7                        ARIZONA CLASS ACTION ALLEGATIONS
  8           32.     Plaintiff repeats and realleges the preceding paragraphs as though fully set
  9   forth herein.
 10           33.     Plaintiff also seeks to maintain this action as a class action, pursuant to Fed.
 11   R. Civ. P. 23(a) and 23(b), on behalf of herself and all other similarly situated Pet Care
 12   Providers who worked for Defendants in Arizona at any point during the maximum
 13
      limitations period (the “Arizona AWS Class”).
 14
              34.     Plaintiff and other similarly situated Pet Care Providers all worked for or at
 15
      the direction of Defendants under common employment policies and practices, were subject
 16
      to the same compensation scheme, and were subject to the same employment practices as
 17
      described above.
 18
              35.     Plaintiff belongs to the Class she seeks to represent because she:
 19
                      a.     Is a resident of and worked for Defendants in Arizona;
 20
                      b.     Worked under the same material terms and conditions of employment
 21
                             as the Arizona Class members;
 22
                      c.     Performed the same job duties and had the same job-related
 23
 24                          responsibilities as the Arizona Class members;

 25                   d.     Received the same training about her employment and the wage and

 26                          hour policies and practices at issue here as the Arizona Class

 27                          members;

 28                   e.     Was governed by the same timekeeping policies, practices and


                                                   Page 8
Case 2:19-at-99910 Document 50 *SEALED* (Court only)           Filed 10/09/19 Page 9 of 20




  1                         systems as the Arizona Class members;

  2                  f.     Was governed by the same compensation policies, practices and

  3                         systems as the Arizona Class members;

  4                  g.     Was governed by the same policies, practices and systems concerning
  5                         work hours and the performance of their work as the Arizona Class
  6                         members; and
  7                  h.     Was governed by the same policies, practices and systems concerning
  8                         overtime hours and wages as the Arizona Class members.]
  9                                         Class Definition
 10           36.    Plaintiff seeks certification of an Arizona AWS Class consisting of the
 11    following individuals:
 12
              All current or former dog walkers, pet sitters, and pet care workers or
 13           similarly situated individuals (“Pet Care Providers”) employed by or working
 14           for or at the direction of Defendants within the maximum applicable
              limitation period and were not timely paid all Arizona minimum wages, their
 15           promised hourly rate of pay, and overtime wages at the statutorily required
 16           rates of pay within the time required by state law.1

 17
                                               Numerosity
 18
              37.    The proposed Arizona AWS Class satisfies the numerosity requirement as
 19
       the Arizona Class is so numerous that joinder of all members is impracticable.
 20
              38.    Members of the proposed Arizona AWS Class can be identified and located
 21
       using Defendants’ payroll and personnel records. Members of the Arizona Class may be
 22
       informed of the pendency of this action by direct mail, electronic mail, text message, and/or
 23
       published and broadcast notice.
 24
 25                                  Common Questions of Fact or Law

 26           39.    There are questions of fact and law common to the Arizona AWS Class

 27
              1
 28             Plaintiff reserves the right to propose a different class definition or include sub-
       classes, if appropriate, after the completion of discovery.

                                                 Page 9
Case 2:19-at-99910 Document 50 *SEALED* (Court only)           Filed 10/09/19 Page 10 of 20




   1   members which predominate over questions affecting only individual members, if any.

   2   Plaintiff, the members of the Arizona AWS Class, and Defendants have a commonality of

   3   interest in the subject matter and the remedy sought.

   4           40.    If individual actions were required to be brought by each member of the
   5   Arizona AWS Class injured or affected, the result would be a multiplicity of actions,
   6   creating a hardship to the Court, the Arizona AWS Class, and to the Defendants.
   7   Accordingly, a class action is an appropriate method for the fair and efficient adjudication
   8   of this lawsuit and distribution of the common fund to which the Arizona AWS Class is
   9   entitled.
  10                                            Typicality
  11           41.    Plaintiff’s claims are typical of the claims of the Arizona AWS Class’s
  12   members. As a result of Defendants’ unlawful conduct, Plaintiff suffered similar injuries
  13   as those suffered by other members of the Arizona AWS Class she seeks to represent.
  14
                                                Adequacy
  15
               42.    Plaintiff is an adequate representative of the Arizona AWS Class she seeks
  16
       to represent because she is a member of the Arizona AWS Class, and her interests do not
  17
       conflict with the interests of the other members of the Arizona AWS Class. The interests of
  18
       each Arizona AWS Class member will be fairly and adequately protected by Plaintiff and
  19
       her undersigned counsel. Plaintiff has hired competent attorneys who are experienced in
  20
       class action litigation of this type and who are committed to the prosecution of this Action.
  21
                                               Superiority
  22
               43.    A class action is superior to other available means for the fair and efficient
  23
       adjudication of this controversy because individual joinder of the parties is impracticable.
  24
  25   Class action treatment will allow a large number of similarly situated persons to prosecute

  26   their common claims in a single forum, simultaneously, efficiently, and without the

  27   unnecessary duplication of effort and expense if these claims were brought individually.

  28


                                                  Page 10
Case 2:19-at-99910 Document 50 *SEALED* (Court only)          Filed 10/09/19 Page 11 of 20




   1           44.    Moreover, as the damages suffered by each Arizona AWS Class member

   2   may be relatively small, the expenses and burden of individual litigation would make it

   3   difficult for each Arizona AWS Class member to bring individual claims.

   4           45.    The presentation of separate actions by individual class members could
   5   create a risk of inconsistent and varying adjudications, establish incompatible standards of
   6   conduct for Defendants and/or substantially impair or impede the ability of each Arizona
   7   AWS Class’s members to protect their interests.
   8
                                    COUNT I
   9    FAILURE TO PAY OVERTIME AND MINIMUM WAGES IN VIOLATION OF
                                     FLSA
  10
                             (29 U.S.C. § 201 et seq.)
  11
               46.    Plaintiffs reallege and incorporate by reference all allegations in all
  12
       paragraphs as if fully set forth herein.
  13
               47.    The FLSA, 29 U.S.C. § 206, provides in relevant part:
  14
  15                  Every employer shall pay to each of his employees who in any
                      workweek is engaged in commerce or in the production of goods for
  16                  commerce, or is employed in an enterprise engaged in commerce or
  17                  in the production of goods for commerce, wages at the following
                      rates:
  18                  (1) except as otherwise provided in this section, not less than--
                      (A) $5.85 an hour, beginning on the 60th day after May 25, 2007;
  19
                      (B) $6.55 an hour, beginning 12 months after that 60th day; and
  20                  (C) $7.25 an hour, beginning 24 months after that 60th day;
  21           48.    The FLSA, 29 U.S.C. § 207(a)(2), provides in relevant part:
  22
  23                  no employer shall employ any of his employees who in any workweek
  24                  is engaged in commerce or in the production of goods for commerce,
                      or is employed in an enterprise engaged in commerce or in the
  25                  production of goods for commerce, for a workweek longer than forty
                      hours unless such employee receives compensation for his
  26
                      employment in excess of the hours above specified at a rate not less
  27                  than one and one-half times the regular rate at which he is employed.
  28


                                                  Page 11
Case 2:19-at-99910 Document 50 *SEALED* (Court only)            Filed 10/09/19 Page 12 of 20




   1           49.    By the acts and omissions complained of above, including, inter alia, by

   2   failing to pay minimum wages and by failing to pay overtime wages for work in excess of

   3   40 hours per week at the statutorily required rates, Defendants have violated the FLSA.

   4           50.    Plaintiff and FLSA Class Members are entitled to be paid no less than the
   5   applicable minimum wage for all hours worked and are entitled to receive compensation at
   6   the rate of one and one-half times their regular hourly rate(s) for each hour worked in excess
   7   of forty hours per workweek.
   8           51.    Defendants’ violations of the FLSA were willful and accordingly, a three
   9   year statute of limitations applies, pursuant to 29 U.S.C. § 255.
  10           52.    Each improperly paid Plaintiff and FLSA Class Member, who has performed
  11   or continue to perform work for or at the direction of Defendants for any time during the
  12   three years preceding this lawsuit, are entitled to notification of the pendency of this action
  13   and of his/her right to consent to becoming a party to this action. Plaintiff requests
  14
       conditional certification of the proposed FLSA Class and that Court approved notice be sent
  15
       to all individuals meeting the definition of an FLSA Class Member, as defined above,
  16
       pursuant to 29 U.S.C. § 216(b).
  17
               53.    Defendants have intentionally, willfully and repeatedly engaged in a pattern,
  18
       practice and/or policy of violating the FLSA.
  19
               54.    Plaintiff and Class Members have been harmed and suffered damages by
  20
       being denied applicable minimum wages and overtime wages in accordance with the FLSA.
  21
               55.    As a result of Defendants’ unlawful acts and violations of the FLSA, Plaintiff
  22
       and FLSA Class Members have been damaged and pursuant to 29 U.S.C. § 216(b) are
  23
       entitled to recovery of minimum wages, overtime wages, liquidated damages in an amount
  24
  25   equal to the wages they are owed as unpaid overtime, prejudgment interest, attorneys’ fees,

  26   costs and other compensation, declaratory and injunctive relief.

  27
  28


                                                  Page 12
Case 2:19-at-99910 Document 50 *SEALED* (Court only)           Filed 10/09/19 Page 13 of 20




   1                                   COUNT II
                          VIOLATION OF ARIZONA’S WAGE ACT
   2                             (A.R.S. § 23-350 et seq.)
   3           56.    Plaintiff realleges and incorporates by reference all allegations in all
   4   paragraphs as if fully set forth herein.
   5           57.    Ariz. Rev. Stat. § 23-351 provides in relevant part:
   6
                      A. Each employer in this State shall designate two or more days
   7                  in each month, not more than sixteen days apart, as fixed
   8                  paydays for payment of wages to the employees . . .
                                                     ***
   9                  C. Each employer shall, on each of the regular paydays, pay
                      to the employees . . . all wages due the employee up to such
  10                  date, except
                                                     ***
  11                  (3) Overtime or exception pay shall be paid no later than
                      sixteen days after the end of the most recent pay period.
  12
  13           58.    Ariz. Rev. Stat. § 23-355(A) provides in relevant part:
  14                  if an employer, in violation of this chapter, fails to pay wages due any
                      employee, the employee may recover in a civil action against an
  15                  employer or former employer an amount that is treble the amount of
  16                  the unpaid wages.

  17           59.    Arizona Rev. Stat. § 23-352 provides in relevant part:

  18           No employer may withhold or divert any portion of an employee's wages
  19           unless one of the following applies:
                      1. The employer is required or empowered to do so by state or federal
  20                     law.
  21                  2. The employer has prior written authorization from the employee.
                         An employer shall not withhold wages under a written
  22                     authorization from the employee past the date specified by the
  23                     employee in a written revocation of the authorization, unless the
                         withholding is to resolve a debt or obligation to the employer or a
  24                     court orders otherwise.
                      3. There is a reasonable good faith dispute as to the amount of wages
  25
                         due, including the amount of any counterclaim or any claim of
  26                     debt, reimbursement, recoupment or set-off asserted by the
                         employer against the employee.
  27
               60.    Arizona Rev. Stat. § 23-363 provides, in relevant part:
  28


                                                  Page 13
Case 2:19-at-99910 Document 50 *SEALED* (Court only)           Filed 10/09/19 Page 14 of 20




   1                 A. Employers shall pay employees no less than the minimum wage, which
                        shall be not less than:
   2
   3                 1. $10 on and after January 1, 2017.

   4                 2. $10.50 on and after January 1, 2018.
   5
                     3. $11.00 on and after January 1, 2019.
   6
                     4. $12.00 on and after January 1, 2020.
   7
   8                 B. The minimum wage shall be increased on January 1, 2021 and on
                        January 1 of successive years, by the increase in the cost of
   9                    living. The increase in the cost of living shall be measured by the
  10                    percentage increase as of August of the immediately preceding
                        year over the level as of August of the previous year of the
  11                    consumer price index (all urban consumers, U.S. city average for
                        all items) or its successor index as published by the U.S.
  12
                        department of labor or its successor agency, with the amount of
  13                    the minimum wage increase rounded to the nearest multiple of five
                        cents.
  14
  15          61.    Ariz. Rev. Stat. § 23-353(B) provides in relevant part:
  16                 When an employee quits the service of an employer he shall be paid
                     in the usual manner all wages due him no later than the regular payday
  17                 for the pay period during which the termination occurred. If requested
  18                 by the employee, such wages shall be paid by mail.
  19          62.   By the acts and omissions set forth above, including by failing to timely pay
  20   all wages due to Plaintiff and Arizona AWS Class Members, including applicable
  21   minimum wages, promised hourly rates of pay, and overtime wages, Defendants have
  22   violated and continue to violate the AWS.
  23         63.    As a result of Defendants’ violations of Ariz. Rev. Stat. §§ 23-351, 23-352,
  24   23-353, and 23-363, Plaintiff was harmed and as a result of Defendants’ violations of Ariz.
  25   Rev. Stat. §§ 23-351, 23-352, and 23-363, Plaintiff and Arizona AWS Class Members have
  26   been harmed, have suffered substantial losses and have been deprived of compensation to
  27   which they were entitled are entitled to an award of the unpaid wages, with prejudgment
  28   interest thereon, and treble the amount of such wages, together with attorneys’ fees and

                                                Page 14
Case 2:19-at-99910 Document 50 *SEALED* (Court only)           Filed 10/09/19 Page 15 of 20




   1   costs, pursuant to A.R.S. § 23-355.

   2                                   PRAYER FOR RELIEF

   3          WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated prays

   4   that judgment be entered against Defendants, and in favor of the Plaintiff and all others
   5   similarly situated, for a sum that will properly, adequately, and completely compensate
   6   Plaintiff and all others similarly situated for the nature, extent, and duration of their
   7   damages, the costs of this action, and for further relief including, but not limited to, the
   8   following:
   9                 a.     approve this matter as a collective action and grant conditional
  10                        certification of the FLSA Class as requested herein with
  11                        respect to Count I;
  12                 b.     approve and authorize distribution of an appropriate notice of
  13                        conditional certification to be distributed to FLSA Class
  14
                            Members;
  15
                     c.     grant Rule 23 class certification to the proposed Arizona AWS
  16
                            Class as to the claims set forth in Count II;
  17
                     d.     appoint Martin & Bonnett, P.L.L.C. and Chahbazi Law PLLC
  18
                            to serve as Class and Collective Co-Counsel;
  19
                     e.     enter a declaration that Defendants have violated and are
  20
                            violating the FLSA as alleged;
  21
                     f.     enter a declaration that Defendants have violated and are
  22
                            violating Arizona’s Wage Act as alleged;
  23
                     g.     award judgment in favor of Plaintiff and against Defendants
  24
  25                        for an amount equal to Plaintiff’s and all Class members’

  26                        unpaid wages pursuant to the applicable wage rates and

  27                        promised hourly rates under Arizona’s state law;

  28


                                                  Page 15
Case 2:19-at-99910 Document 50 *SEALED* (Court only)       Filed 10/09/19 Page 16 of 20




   1               h.    declare that Defendants’ violations of the FLSA and Arizona

   2                     wage and hour laws were willful;

   3               i.    award Plaintiff and members of the FLSA Class liquidated

   4                     damages in accordance with the FLSA;
   5               j.    award Plaintiff and members of the Arizona Class treble
   6                     damages in accordance with Arizona statutory provisions;
   7               k.    award prejudgment interest for the FLSA claims (to the extent
   8                     that liquidated damages are not awarded);
   9               l.    award prejudgment interest for all state-law statutory wage
  10                     claims (even if liquidated damages are awarded);
  11               m.    certify this action as a class action pursuant to Rule 23(a) and
  12                     (b) of the Federal Rules of Civil Procedure and certify the
  13                     Arizona AWS Class set forth above;
  14
                   n.    declare and find that Defendants willfully violated all
  15
                         applicable record keeping statutes;
  16
                   o.    issue all appropriate injunctive relief to prevent Defendants
  17
                         from violating the applicable and respective state-law statutory
  18
                         obligations, with ongoing oversight and continuing jurisdiction
  19
                         of the Court as needed, including requiring Defendants to pay
  20
                         for an audit of its record-keeping system;
  21
                   p.    award Plaintiff reasonable attorneys’ fees and all costs of the
  22
                         collective action, to be paid by Defendants, in accordance with
  23
                         the FLSA;
  24
  25               q.    award Plaintiff reasonable attorneys’ fees and all costs of the

  26                     Arizona AWS Class action, to be paid by Defendants;

  27               r.    award pre- and post-judgment interest and court costs as

  28                     further allowed by law;


                                             Page 16
Case 2:19-at-99910 Document 50 *SEALED* (Court only)         Filed 10/09/19 Page 17 of 20




   1               s.     award a reasonable service award for Plaintiff to compensate

   2                      her for the time and effort spent protecting the interests of other

   3                      Pet Care Providers, and the risks she has undertaken;

   4               t.     grant Plaintiff and the Arizona AWS Class leave to add
   5                      additional plaintiffs by motion, the filing of written consent
   6                      forms, or any other method approved by the Court;
   7               u.     provide additional general and equitable relief to which
   8                      Plaintiff and the Arizona AWS Class may be entitled; and,
   9               v.     provide further relief as the Court deems just and equitable.
  10
             Dated this 9th day of October, 2019.
  11
  12                                                   MARTIN & BONNETT, P.L.L.C.
  13
                                                       By: /s/ Daniel Bonnett
  14                                                       Daniel Bonnett
                                                           Susan Martin
  15
                                                           Jennifer Kroll
  16                                                       4647 N. 32nd Street, Suite 185
                                                           Phoenix, AZ 85018
  17                                                       Tel: (602) 240-6900
  18
                                                       CHAHBAZI LAW, P.L.L.C.
  19
  20                                                   By: /s/ Meenoo Chahbazi
                                                           Meenoo Chahbazi
  21                                                       4742 N. 24th Street, Suite 300
  22                                                       Phoenix, AZ 85016
                                                           Telephone: (602) 282-5868
  23
  24
                                                       Attorneys for Plaintiff and the Putative
  25                                                   Class
  26
  27
  28


                                               Page 17
Case 2:19-at-99910 Document 50 *SEALED* (Court only)   Filed 10/09/19 Page 18 of 20




                   EXHIBIT A
Case 2:19-at-99910 Document 50 *SEALED* (Court only)             Filed 10/09/19 Page 19 of 20




      1
           Susan Martin (Az#01 4226)
      2    Daniel Bonnet t (Az#O 14127)
           Jennife r Kroll (Az#01 9859)
      3
           Martin & Bonnet t, P.L.L.C .
      4    4647 N. 32nd Street, Suite 185
           Phoenix , AZ 85018
      5    Telepho ne: (602) 240-69 00
      6    Facsim ile: (602) 240-23 45
           smartin @marti nbonne tt.com
      7    dbonne tt@mar tinebon nett.com
      8    j kroll@m artinbo nnett.co m

      9   Meenoo Chahba zi (Az# 029568 )
  10      Chahba zi Law PLLC
          4742 N. 24th Street, Suite 300
  11      Phoenix , AZ 85016
          Telepho ne: (602) 282-58 68
  12
          mc@em ployeel awoffic e.com
  13
          Attorneys for Plainti ffand the Putative Class
  14
  15                                UNITED STATES DISTRICT COURT
                                     FOR THE DISTR ICT OF ARIZO NA
  16
  17
          Joana Samarti nean, individ ually and on      ) Case No:
  18                                                            - - - - -- - -- -
          behalf of all others similarl y situated,     )
 19                                                     ) PLAINTIFF'S CONSENT TO SUE
                Plaintif f,                             ) FORM
 20
                                                 )
 21       V.                                     )
                                                 )
 22       Dog Butlers LLC; Jayce McQue rter; Adam)
 23       Gaston and Tahnya Kathryn Gubler,      )
          husband and wife,                             )
 24
                                                        )
 25            Defendants.                              )
          _ __ ____ __ _)
 26                                         CONSE NT TO SUE
 27
          1.    I hereby consent to be a Plaintif f and sue Defend ants in this case. I underst and
 28


                                                      Page 1
Case 2:19-at-99910 Document 50 *SEALED* (Court only)                Filed 10/09/19 Page 20 of 20




                  that claims were brought in this case under the Fair Labor Standard s Act (FLSA)
      1
      2           and concern, among other things, the Defenda nts' alleged failure to pay employe es

      3           for overtime wages.

      4

      5    2.     I authorize Martin & Bonnett, P .L.L.C. and Chahbazi Law PLLC, their successors

   6             and assigns, to represent me in this case.
   7

      81   3.    In the event this action gets conditionally certified and then decertified, I authorize
   '9            Plaintiff 's counsel to reuse this Consent Form to re-file my claims in a separate or
  10             related action against Defenda nts.
  11
  12       4.    I authorize Martin & Bonnett, P .L.L.C. and Chahbazi Law PLLC, to file this
  13
                 consent with the Clerk of the Court.
  14
  15
  16
           Signature: ~                                Date: _   L_(O_---=-
                                                                        ·r_--.. .,l; __q.___
  17
                          Ioana Samartin ean
  18
  19
 20
 21
 22
 23

 24
 25
 26
 27
 28


                                                    Page2
